Title: Orders, 14 October 1755
From: Washington, George
To: 



Winchester: October 14th 1755.

Lieutenant Williams for the Day. Parole Abington.
A Return to be given in immediately of the Smiths belonging to Captain Waggeners Command; who are to assist in cleaning the Publick Arms here in Store; the Officer of the Day is to visit the Smiths at work on the arms, and to see that they do not neglect their Business—He is also to visit the Guard and Recruits, and see that no irregularities are committed by them, and to see the Guard properly relieved. A Return to be made every morning at 8 O’Clock, of the number of men here; and a regular Report of the Guard to be brought in by the Officer of the Day—Lieutenant Campbell for the Day, to-morrow, who is to observe these Orders. One Sergeant, one Corporal and Sixteen private men—The Guard to-day, to be composed of Captain Waggeners and Lieutenant Campbells, Commands: An orderly Sergeant to attend Colonel Washington at his Quarters: All Reports of the Guard &c. to be made to the Aid de camp—A Court Martial to sit immediately for the trial of a prisoner in the Guard.
After Orders
Captain Waggener for the Day, to-morrow. One Subaltern, one Sergeant, one Corporal, one Drummer, and twenty-five private men, for the Guard to-morrow. The Tour of Duty to begin with the eldest Lieutenant. The Paper which came up with Major Lewis’s Command to be made up into Cartridges; in the doing of which, the Officer of the Guard is to see that no waste is made, either of the paper or ammunition.
The officer of the Day to see that no irregularities be committed; and is to overlook the Smiths and see they are diligent. A Return to be given in very early to-morrow to the Aid de

camp, of the Smiths who came up with Major Lewis’s Command; the Officer of the Guard to see that no Guns are fired in Town, without leave from the Commander in Chief—The Officer of the Day to Report the Occurrences which may happen, during his Tour of duty, to the Commander in Chief, at ten O’Clock. The Officer of the Guard to make his Report to the Aid de camp, when he is relieved, which is to be at ten of the clock.
